Citation Nr: 1105163	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for residuals of a 
left leg fracture with Achilles tendonitis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel





INTRODUCTION

The Veteran served on active duty from January 1982 to July 1988, 
from July 1990 to March 2006, and from January 2007 to December 
2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in April 2008 in which 
the VARO in Milwaukee, Wisconsin, among other things, granted 
entitlement to service connection for residuals of a left leg 
fracture with Achilles tendonitis and assigned a 0 percent rating 
therefor.  In addition, the RO denied entitlement to service 
connection for residuals of heat injury, claimed as vasovagal 
episodes, and for a lumbar spine disorder with left sacroiliac 
joint strain.  An appeal as to all of the foregoing matters was 
initiated by the Veteran in June 2008, but he thereafter timely 
perfected but one issue, that of his entitlement to an initial 
compensable rating for residuals of a left leg fracture with 
Achilles tendonitis.  No other matter excepting the issue of the 
initial rating to be assigned for the residuals of a left leg 
fracture is otherwise within the Board's jurisdiction for review 
at this time.  

Notice is taken that the Veteran submitted to the RO in 
November 2010 a written statement in which he alleged 
entitlement to service connection for a low back disorder, 
which the RO's Decision Review Officer has determined 
represents an original claim for service connection not 
subject to the requirement for the submission of new and 
material evidence with which to reopen a previously denied 
claim.  Clearly, the time to perfect an appeal for service 
connection for low back disablement initiated in June 2008 
has lapsed and such is not a matter for the Board's review 
at this time.  However, in light of the Decision Review 
Officer's determination, the aforementioned claim of 
November 2010 remains pending and it awaits development 
and initial adjudication by the RO.  Therefore, the Board 
does not have jurisdiction over it and it is referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  The residuals of a left leg fracture with Achilles tendonitis 
are noted by the Veteran to include occasional pain, stiffness, 
and limitation of motion, but the record otherwise demonstrates 
no clinical or radiological abnormality with respect to his prior 
left leg fracture.  

2.  The rating criteria for evaluation of the Veteran's residuals 
of a left leg fracture with Achilles tendonitis, which include no 
clinical or radiological abnormality, reasonably describe the 
Veteran's disability level and associated manifestations.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for residuals of a left leg fracture with Achilles 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's duties to notify 
and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The notification obligation in this case was 
accomplished by way of the RO's letter, dated in January 2008, to 
the Veteran in terms of his pending claim for service connection 
for residuals of a left leg fracture.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
full VCAA notice was provided to the appellant prior to the 
initial adjudicatory action by the RO in April 2008, in accord 
with Pelegrini.  Such notice was as to the Veteran's claim for 
service connection and it is noted that further VCAA notice as to 
downstream matters is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006).  In light of the foregoing, and in the absence of any 
allegation of prejudice by or on behalf of the Veteran, the Board 
cannot conclude that any defect in the timing or substance of the 
notice provided affected the essential fairness of the 
adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the claims herein 
addressed on their merits, and has not argued that any error or 
deficiency in the accomplishment of the duties to notify and 
assist has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The record indicates that the Veteran has been provided a VA 
medical examination in March 2008 during the course of the 
instant appeal in order to evaluate the nature and etiology of 
his residuals of a left leg fracture with Achilles tendonitis.  
The report from this examination is found to be sufficiently 
detailed as to permit fair and equitable consideration of the 
merits of the issue presented.  No objection as to the conduct of 
that examination or the opinion provided is voiced by the 
Veteran, although he argues that the examination findings were 
not illustrative of his ongoing problems.  On that basis, further 
development action relative to the disabilities herein at issue 
is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  

Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 
(1994).

When assigning a disability rating for a musculoskeletal disorder 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, the rating for an orthopedic disorder must 
reflect functional limitation which is due to pain, as supported 
by adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A little 
used part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of the 
skin, absence of normal callosity, or the like.

The record reflects that service connection for residuals of a 
left leg fracture with Achilles tendonitis was established by RO 
action in April 2008, at which time a 0 percent schedular 
evaluation was assigned therefor under DC 5262, effective from 
December 19, 2007.  A timely appeal as to the RO's action in 
April 2008 was initiated and perfected within the time limits 
prescribed by law, and therefore the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of initial rating, 
separate or "staged" ratings may be assigned for separate periods 
of time based on the facts found) is for application.

The Veteran alleges that he must limit his activities in order to 
avoid the onset of ankle tendonitis, noting that he was bothered 
by chronic Achilles tendonitis in the three-year period following 
his left leg fracture in 1984.  Bone pain and Achilles tendonitis 
continue to bother him on a periodic basis, depending on his 
level of activity, with such episodes occurring several times 
yearly.  

Under DC 5262, impairment of the tibia and fibula characterized 
by malunion with moderate knee or ankle disability warrants a 20 
percent evaluation, while malunion with marked knee or ankle 
disability garners a 30 percent rating.  38 C.F.R. § 4.71a, DC 
5261.  Impairment of the tibia and fibula manifested by nonunion 
with loose motion, requiring a brace generates a maximum 40 
percent evaluation under this DC. 38 C.F.R. § 4.71a, DC 5262.

DCs 5260 and 5261 set forth rating schedules for limitation of 
motion of the leg.  38 C.F.R. § 4.71a, DCs 5260, 5261.  With 
respect to limitation of leg flexion, DC 5260 allows a zero 
percent rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited to 
30 degrees, and a maximum of 30 percent for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261, which governs limitation of leg extension, provides a 
zero percent rating for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for a 
limitation to 15 degrees, 30 percent for a limitation to 20 
degrees, 40 percent for extension limited to 30 degrees, and a 
maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Separate ratings under DC 5260 (leg, limitation of flexion) and 
DC 5261 (leg, limitation of extension), both codified at 38 
C.F.R. § 4.71a, may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  

Service treatment records reference a February 1984 fracture of 
the Veteran's left fibula just above the left ankle, followed by 
treatment for pain and associated Achilles tendonitis.  
Subsequent reports of inservice medical examinations and medical 
histories denote the prior left fibula fracture as being healed 
and without sequelae.  

On the occasion of a VA medical examination in March 2008, the 
Veteran offered an account of his 1984 fibular fracture and 
associated Achilles tendonitis, noting his left leg had been 
casted for three weeks and no further treatment was required.  He 
reported that his residuals included stiffness at times, but no 
edema or effusion.  He also complained of a small decrease in 
range of motion and aching at the fracture site.  It was also set 
forth that he ran twice weekly and that he had no limitations 
regarding walking or standing.  On examination, it was noted that 
there was a distal, 1.5 inch linear induration that was barely 
palpable, with normal healed fracture callus, not contiguous to 
the lateral left ankle.  In the examiner's opinion, this was a 
normal healed fracture without palpable or functional 
significance.  Full, normal range of motion was present and no 
DeLuca elements involving the left foot or ankle were present.  
Weakness and effusion were absent and, on clinical evaluation, 
the left Achilles tendon was normal, without masses or 
tenderness.  No other abnormal finding, to include any 
neurological defect, involving the left lower extremity  was 
present.  No residuals of the prior leg fracture were noted by X-
ray.  The diagnosis recorded was of a normal left fibula, ankle, 
and Achilles tendon.  No effect on the Veteran's occupational 
pursuits or in terms of daily activities was set forth by the VA 
examiner.  

VA outpatient medical records compiled in 2008 and 2009 in no way 
reflect any specific complaints or findings involving the 
residuals of a left leg fracture, to include Achilles tendonitis.  
No treatment pertinent thereof was received.  

The Veteran is competent to testify as to what comes to him 
through his senses and, in this instance, his complaints of 
occasional pain, stiffness, and diminished range of motion are 
within such bounds.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005).  While competent, that testimony is not persuasive, as 
there is no other evidence presented to corroborate the existence 
of residuals warranting a compensable evaluation.  Specifically, 
the medical evidence of record fails to denote any compensable 
level of disability resulting from the inservice leg fracture.  
No findings thereof, to include any limitation of motion, or pain 
or functional loss due to pain, fatigue, weakness, lack of 
endurance, or incoordination, were noted on the VA medical 
examination in March 2008 and there is no indication in the VA 
clinical records developed during 2008 and 2009 that any medical 
assistance was sought or received for any pertinent complaint or 
finding during that period of time.  No other medical or lay 
evidence is offered indicating the presence of compensable 
disability relating to the left leg fracture or residuals 
thereof.  To that end, the claim for an initial schedular 
evaluation in excess of 0 percent for residuals of a left leg 
fracture must be denied.  

Consideration of whether the Veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is also 
necessary.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describe the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008)

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step--to determine whether, to accord justice, an 
extraschedular rating must be assigned.  Id.  

In this instance, the Veteran's disability is clearly accounted 
for under DC 5262, inclusive of his complaints of episodic pain, 
tenderness, and loss of motion, as that DC provides a compensable 
rating only where there is impairment of the tibia or fibula 
involving malunion with slight knee or ankle disability.  Here, 
other than the Veteran's complaints, there is no evidence of any 
disabling residual(s).  Moreover, the Veteran does not contend 
that his occupational pursuits are in any way limited by the 
disorder at issue and the record does not otherwise delineate any 
resulting limitation either as to his employment or participation 
in everyday activities.  See also 38 C.F.R. §§ 4.1, 4.10.  
Consequently, the Board finds that DC 5262 adequately describes 
the Veteran's disability and its symptoms and otherwise fully 
compensates him for current disability level found to be present.  
To that end, the Board concludes that referral for consideration 
of an extraschedular rating is unnecessary.  

In all, the Board concludes that a preponderance of the evidence 
is against the assignment of an initial compensable rating, be it 
schedular or extraschedular, for residuals of a left leg 
fracture, including Achilles tendonitis.  As it is concluded that 
a preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  This portion of the appeal is denied.  


ORDER

An initial compensable rating for residuals of a left leg 
fracture with Achilles tendonitis is denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


